Citation Nr: 0214431	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  95-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, status post coronary artery bypass graft and 
hypertension, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1965, from November 1965 to November 1968, and from 
March 1976 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for coronary artery disease, 
status post coronary artery bypass graft and hypertension, 
and assigned a 30 percent disability rating.  The veteran 
subsequently perfected a timely appeal as to the disability 
rating assigned.  During that stage of the appeal, the RO 
issued a Statement of the Case (SOC) in August 1995 and a 
Supplemental Statement of the Case (SSOC) in September 1997.

In August 1998, the veteran presented testimony by way of a 
videoconference hearing before one of the undersigned Members 
of the Board.  A transcript of this hearing has been prepared 
and associated with the claims folder.

In February 1999, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was 
subsequently completed by the RO.  Thereafter, in January 
2002, the RO issued an SSOC in which it continued to deny 
entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft and hypertension.

In June 2002, the veteran presented testimony at a Travel 
Board hearing before an undersigned Member of the Board at 
the RO.  A transcript of this hearing has been prepared and 
associated with the claims folder.

In the September 1994 rating decision, the RO also denied 
entitlement to service connection for a right shoulder 
disability.  He subsequently perfected a timely appeal as to 
that issue.  In February 1999, the Board denied that claim.  
Thus, the matter has been resolved and is no longer on 
appeal.

The Board further notes that, in the September 1994 rating 
decision, the RO also denied entitlement to service 
connection for PTSD.  The veteran subsequently perfected a 
timely appeal regarding that issue.  However, in a September 
1997 rating decision, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation.  In 
that decision, the RO also denied entitlement to a TDIU.  
Thereafter, the veteran perfected timely appeals as to the 
evaluation assigned for PTSD and the denial of his claim for 
TDIU.  During that stage of the appeal, the RO issued an SOC 
in March 1999.  Thus, these issues are also on appeal before 
the Board.  

The Board further notes that the issues of entitlement to an 
increased rating for PTSD and entitlement to a TDIU will be 
addressed in the remand portion of the present decision.


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's hypertension is manifested by diastolic blood 
pressure predominantly below 100 and systolic pressure 
predominantly below 160; and that his coronary artery disease 
is manifested by complaints of fatigue with a workload of 10 
METs or more, but not by thrombosis or coronary occlusion, or 
by a limitation to engage in only light manual labor.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft and hypertension, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7017 (1997); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In March 1994, one month following his separation from 
service, the veteran filed a formal claim of entitlement to 
service connection for high blood pressure and for the 
residuals of two heart attacks and bypass surgery.

During a VA general medical examination conducted in April 
1994, it was noted that the veteran had his first heart 
attack in June 1989 and that this was followed by a cardiac 
catheterization.  It was also noted that he had a second 
heart attack in October 1992 and that this was followed by 
another cardiac catheterization.  Thereafter, in November 
1992, he reportedly underwent a coronary artery bypass graft 
of three vessels.  The veteran reported that he was still 
having pain along the incision but that he was not 
experiencing chest pain or angina.  He stated that he 
occasionally had irregular heartbeats that made him feel 
weak.  Examination revealed multiple patches of lesions on 
the chest, varying in color from white to brown, and slightly 
scaling lesions with borders on the chest, neck, and upper 
back, which were found to be suggestive of tinea versicolor.  
Clinical evaluation also revealed that his blood pressure was 
126/78 while sitting, 126/80 while lying, and 120/80 while 
standing.  His sinus rhythm was found to be 62 per minute.  
His pulse was noted to be 67 and his respiration was 18.  The 
examiner noted diagnoses of coronary artery disease, status 
post angioplasty once, status post coronary artery bypass 
graft, three vessels; and essential hypertension, controlled.

In the September 1994 rating decision, the RO granted 
entitlement to service connection for coronary artery disease 
with status post coronary artery bypass graft and 
hypertension.  A 30 percent disability was assigned for this 
disability under the criteria of Diagnostic Code (DC) 7017-
7005.  In that decision, the RO also granted entitlement to 
service connection for tinea versicolor and assigned a zero 
percent (noncompensable) evaluation under DC 7805.

In a signed statement received in March 1995, the veteran 
indicated that he disagreed with the disability rating 
assigned for his heart disorder.  He contended that this 
disability was preventing him from obtaining employment.

In April 1995, the veteran underwent a mental status 
evaluation for the Social Security Administration.  During 
this examination, the veteran reported that he did not think 
that he could hold down a job after his heart attack and 
surgery.  He indicated that his last job had been as a 
supervisor of a maintenance crew and that he had worked in 
the job for three months in 1994.  He stated that he had 
stopped working at that job because it involved only seasonal 
employment.  

VA medical records show that the veteran received treatment 
for a variety of problems throughout 1995.  In numerous 
clinical notes, examiners noted that he had a history of 
coronary artery disease and hypertension.  Throughout 1995, 
his diastolic blood pressure was consistently found to be 
below 100 and his systolic pressure was consistently found to 
be below 160.  In March 1995, he was hospitalized for 
elective cardiac catheterization for evaluation of chest 
pain.  His blood pressure was noted to be 140/88.  The 
procedure revealed a normal left main artery, 80 percent 
stenosis of the proximal left anterior descending artery, and 
20 percent stenosis of the distal left circumflex artery.  
The right coronary artery was dominant with a 70 percent 
stenosis in the mid artery.  It was determined that the 
veteran had patent grafts, and that he would best be managed 
medically and required no surgical intervention at that time.

In November 1995, the veteran was sent for a private 
cardiology consultation.  In the report of this consultation, 
it was noted that he had a history of two previous myocardial 
infarctions, a coronary artery bypass graft in 1992, and a 
cardiac catheterization in March 1995.  The examiner noted 
that he had since continued to have chest pains and 
palpitations, and that the chest pains occurred in the 
midsternal area with radiation to the suprasternal notch and 
the left side of the neck.  The veteran described his 
palpitations as an irregular heart beat that he could feel 
and that sometimes left him dizzy and "washed out".  
Examination of his chest revealed it to be clear, with a 
well-healed scar.  Examination of the heart revealed regular 
rhythm and frequent extra systoles that did not perfuse and 
appeared to be premature ventricular contractions (PVC's).  
The examiner noted an impression of palpitations with extra 
systoles on exam that appeared to be PVC's.  It was noted 
that he had no history of sustained arrhythmias but that he 
did seem to be somewhat symptomatic from these.  His blood 
pressure was found to be 134/86.  The examiner also noted an 
impression of coronary artery disease, status post coronary 
artery bypass graft, with patent grafts at recent 
catheterization.  The examiner found that the veteran's 
present symptoms did not seem to be anginal, but that the 
exact etiology was uncertain from his history.

During his August 1998 videoconference hearing, the veteran 
testified that he was experiencing repeated anginal attacks 
that prevented him from doing more than light manual labor.  
He stated that he was taking medication but that it made him 
drowsy.  He further testified that he had been told by one 
physician that he was not employable and that he had been 
told by another physician that he could only due light 
clerical work.

In February 1999, the Board remanded this case for additional 
evidentiary development.  The Board noted that the schedular 
criteria for cardiovascular disorders had been amended during 
the pendency of his appeal, and that a remand was necessary 
so that the RO could consider his claim under the new 
regulations.  The Board instructed the RO to provide the 
veteran with the opportunity to submit additional argument or 
evidence, to then provide him with a VA cardiology 
examination, and to then readjudicate his claim with 
consideration given to both the new and old criteria for 
rating cardiovascular disorders.

In March 1999, the RO issued a letter to the veteran 
requesting that he identify any additional evidence that 
might be relevant to his claim.  In a statement dated the 
following month, the veteran indicated that he understood the 
issues raised in the Board's remand and that he would like 
for the RO to obtain his treatment records from the VA 
Medical Center in Tuskegee for 1998 and 1999.

The RO subsequently obtained the veteran's VA treatment 
records, which show that, throughout 1998 and 1999, he was 
seen in group therapy at the mental health clinic.  These 
records also show that he attended stress management meetings 
and that he obtained guidance from a dietitian in order to 
assist in managing his cholesterol and hypertension.  In 
April 1999, the veteran was hospitalized with complaints of 
depression and suicidal thoughts one week before.  Physical 
examination revealed a regular heart rhythm with no murmurs.  
An electrocardiogram performed during his admission was 
interpreted as showing a normal results.  His blood pressure 
was found to be 144/78.  The veteran was given discharge 
diagnoses of PTSD with affective disorder, arteriosclerotic 
cardiovascular disease, and hypertensive cardiovascular 
disease.

In January 2000, the veteran was seen at the VA cardiology 
clinic for a consultation.  The veteran reported that he had 
not seen a cardiologist in four years.  It was noted that he 
was currently experiencing angina once a month, and that it 
was relieved by nitroglycerin pills.  His blood pressure was 
found to be 141/78.  In a clinical note dated later that 
month, his blood pressure was noted as 141/85.

In March 2000, the veteran underwent a VA cardiology 
examination.  He complained of exertional dyspnea with chest 
pains.  He indicated that he could walk up to 100 feet before 
getting shortness of breath.  He stated that he sometimes 
took nitroglycerin tablets for his symptoms, with resolution 
of the symptoms within a minute or two.  The veteran 
explained that he sometimes had sensations of "extra 
beats", but that he had not had any dizzy spells or syncope.  
Examination revealed that his heart rate was 93 beats per 
minute and that his blood pressure was slightly elevated at 
171/89.  It was noted that an electrocardiogram performed in 
February had shown normal left ventricular ejection fraction.  
The examiner indicated that there was evidence of old 
inferior myocardial infarction.  The veteran exercised for 
nine minutes using a Standard Bruce Protocol, which the 
examiner noted was the equivalent of 10 METS.  The examiner 
assigned a Canadian Classification of II, which reportedly 
meant that a person would develop angina after walking two 
blocks on a flat plane.  The examiner noted that the Canadian 
Classification was a modification of NYHA, but that it was 
more specific.  The examiner concluded that the veteran 
should be able to perform routine daily activities.

In a June 2000 VA clinical note, it was noted that the 
veteran had complained of exertional dyspnea.  The examiner 
recommended that the veteran avoid heavy, strenuous exertion.  
His blood pressure was found to be 182/93.  In July 2000, it 
was found to be 148/82, and, in September 2000, it was found 
to be 154/83.  In a May 2001 clinical note, his blood 
pressure was noted as 163/89.  Thereafter, in a July 2001 
clinical note, his blood pressure was noted as 130/67.  Later 
that month, it was found to be 155/81.  In a January 2002 
clinical note, an examiner indicated that the veteran's blood 
pressure was found to be 165/77.  

In the January 2002 SSOC, the RO continued to deny 
entitlement to an increased evaluation for coronary artery 
disease, status post coronary artery bypass graft, and 
hypertension.  In the SSOC, the RO set forth the old and new 
criteria for DC's 7005 and 7101.

During the veteran's June 2002 hearing before the 
undersigned, he testified that he regularly took pills for 
his angina.  He reported that, if he did not take them, his 
heart would "flutter" all the time.  He also reported that 
he was still taking pills for his hypertension.  The veteran 
indicated that he experienced shortness of breath and that he 
could only walk for about 100 feet before having to rest.  He 
noted that he was currently unemployed and that he had not 
worked since 1995.  He stated that he had been told about 
vocational rehabilitation being available through VA, but 
that he had not looked into it.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").



Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether additional remand 
to the RO or other development is necessary in order to 
assure compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the correspondence, the SOC and the SSOC's provided 
by the RO, and the text of the Board's February 1999 remand, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  
Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In addition, the veteran underwent a VA examination in March 
2000, in accordance with the instructions set forth the 
Board's February 1999 remand. 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding the matter 
decided in the present decision for more development.  (We 
note that other matters are remanded below, for procedural 
reasons.)  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased Evaluation - Coronary Artery Disease, Status 
Post Coronary Artery Bypass Graft and Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating disabilities of the cardiovascular system.  62 Fed. 
Reg. 62,507 (1997) (codified at 38 C.F.R. § 4.104).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of both the old and revised versions of DCs 7005 and 
7101, in the January 2002 SSOC.  Thus, the Board finds that 
we may proceed with a decision on the merits of the veteran's 
claim as to this issue, with consideration of both the pre-
1998 and the revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, DC 7005 (1997).

Following the January 1998 revision, DC 7005 provides that a 
veteran who, upon a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs, demonstrates 
dyspnea, fatigue, angina, dizziness, or syncope, or shows 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray, is entitled to a 
30 percent evaluation.  A veteran who demonstrates more than 
one episode of acute congestive heart failure in the past 
year or who demonstrates dyspnea, fatigue, angina, dizziness, 
or syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is entitled to a 60 
percent evaluation.  A veteran who suffers from chronic 
congestive heart failure or demonstrates dyspnea, fatigue, 
angina, dizziness, or syncope upon a workload of 3 METs or 
less, or shows left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is entitled to a 100 
percent evaluation.

In this case, the preponderance of the evidence demonstrates 
that the appellant does not meet the requirements for a 
rating in excess of 30 percent under the old criteria of DC 
7005.  Although the veteran reported on one occasion that he 
had thrombosis, a review of the medical records dated from 
1995 to 2001, along with the recent report of VA examination 
and stress testing in March 2000, does not disclose the 
presence of either coronary occlusion or thrombosis.  
Furthermore, although he has described experiencing anginal 
attacks, the pertinent evidence of record does not show that 
his heart disease precludes more than light manual labor.  In 
this regard, the Board found the most probative evidence of 
record to be the report of his March 2000 VA examination in 
which it was found that he could perform the normal 
activities of daily living.  Although the veteran has 
reported that he was told by one physician that he could 
perform only light manual labor, the Board notes that his 
medical records are negative for any such finding.  Instead, 
these reports reflect that he was advised against performing 
only heavy strenuous activities, which is not a sufficient 
degree of impairment to warrant an increased evaluation under 
the old version of DC 7005.  Moreover, the evidence of record 
is also negative for chronic residuals of congestive heart 
failure.  Clinical findings at the March 2000 VA examination 
revealed no physically discernable cardiac abnormalities, and 
EKG findings of record have been routinely normal.

In light of the aforementioned evidence, the Board concludes 
that the preponderance of the competent and probative 
evidence is against the assignment of a rating in excess of 
30 percent under the old criteria.  See 38 C.F.R. § 4.104, 
DC 7005 (1997).

With respect to the revised regulatory provisions that became 
effective January 1998, the Board also finds that the 
assignment of a rating in excess of 30 percent is not 
warranted.  There is no evidence of record of any episodes of 
acute congestive heart failure in the past year or left 
ventricular dysfunction.  During the veteran's VA authorized 
stress test in October 1999, it was noted that the veteran 
was able to exercise for nine minutes using a Standard Bruce 
Protocol, which is the equivalent of 10 METS.  No arrhythmias 
or conduction disturbances were found, and no exercise 
associated chest discomfort was noted.  Having reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a rating greater than 30 percent for 
service-connected coronary artery disease under the revised 
regulatory criteria.

Consequently, the preponderance of the evidence is against a 
rating greater than 30 percent for the veteran's service-
connected coronary artery disease, status post coronary 
artery bypass graft and hypertension, under both the old and 
the new versions of 38 C.F.R. § 4.104, DC 7005 (2000).  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that we have considered whether a separate 
evaluation is warranted for the veteran's hypertension.  See 
38 C.F.R. § 4.14 (2001), which states that evaluation of the 
same disability under various diagnoses is to be avoided.  
The Court in Esteban v. Brown, 6 Vet. App. 259 (1994), held 
that conditions are to be rated separately unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. 
at 261.

Under the former criteria of DC 7101, a 10 percent evaluation 
was assignable for hypertensive vascular disease for 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Under the current criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  DC 
7101, Note (1).

In this case, the veteran's diastolic blood pressure has been 
consistently found to be below 100.  Furthermore, although 
several physical examinations have resulted in systolic 
pressure readings over 160, the evidence demonstrates that 
his systolic blood pressure readings have in most instances 
been found to be below 160.  Thus, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a separate compensable disability 
rating based on the veteran's hypertension.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against granting an 
increased schedular evaluation for the veteran's service-
connected coronary artery disease.  The Board further finds 
that the preponderance of the evidence is against the 
assignment of a separate compensable evaluation for 
hypertension.  Moreover, with regard to the possibility of 
staged ratings, we have reviewed the record in detail, and 
cannot identify any period during the pendency of this appeal 
in which higher evaluations could be warranted for his 
service-connected disability.  See Fenderson, supra.  

In addition to an evaluation under the Rating Schedule, the 
Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

The veteran has not explicitly raised a claim of entitlement 
to an extraschedular rating.  However, in the SSOC issued in 
January 2002, the RO concluded that referral for 
consideration extraschedular evaluation was not warranted for 
the veteran's service-connected disability.  Since this 
matter has been addressed by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In the present case, the veteran's service-connected coronary 
artery disease, status post coronary artery bypass graft and 
hypertension, is not shown to have required frequent periods 
of hospitalization.  The record reflects that the last 
occasion on which the veteran was hospitalized due to his 
heart disorder with hypertension was in March 1995.  Although 
the record reflects that the veteran was subsequently 
hospitalized in April 1998 and April 1999, it appears that 
these hospitalizations were both caused by problems related 
to his PTSD.  Furthermore, even if both of those 
hospitalizations had been due in part to his coronary artery 
disease with hypertension, the Board believes that his 
hospitalizations have still not occurred at such frequency so 
as to warrant an extraschedular evaluation.  

Moreover, the evidence demonstrates that his disability is 
not productive of marked interference with his ability to 
maintain employment.  As discussed in detail above, the 
veteran has reported that he has had difficulty getting hired 
due to his coronary artery disease with hypertension.  He has 
also contended that his disability is of such severity so as 
to prevent him from maintaining employment.  However, the 
medical evidence of record suggests that the impairment 
caused by his heart disorder with hypertension is not so 
severe as to prevent him from maintaining employment.  In 
particular, the Board notes that the finding of one physician 
that he could perform normal activities, and the finding of 
another physician that he should avoid only very strenuous 
activities.  These findings suggest that he is only prevented 
from working in physically strenuous activities.  Although 
the veteran has stated that he was told by one physician that 
he was totally disabled due to his heart disorder, the Board 
reviewed his treatment records and could find no indication 
of such a finding.  Accordingly, the Board believes that the 
record shows that the his disability is not productive of 
"marked" interference with his ability to maintain 
employment.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.


ORDER

Entitlement to an increased evaluation for coronary artery 
disease, status post coronary artery bypass graft and 
hypertension, currently evaluated as 30 percent disabling, is 
denied.


REMAND

Pursuant to 38 C.F.R. § 19.37(a) (2002), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification to the Board 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the Statement of the Case was prepared before the receipt 
of the additional evidence, a Supplemental Statement of the 
Case (SSOC) will be furnished the appellant, unless the 
additional evidence duplicates evidence previously of record 
or is irrelevant.  38 C.F.R. § 19.37(a).  

The record reflects that, in March 1999, the RO issued a 
SSOC, in which it continued to deny the veteran's claims of 
entitlement to an increased evaluation for PTSD and 
entitlement to a TDIU.  Thereafter, the RO obtained copies of 
VA outpatient treatment records dated from May 1998 to August 
2001.  These records contain numerous clinical findings 
pertaining to the veteran's PTSD.  In addition, the RO also 
obtained reports of VA hospitalizations in April 1998 and 
April 1999, which also contain numerous clinical findings 
pertaining to his PTSD.

The Board finds the above-mentioned evidence to be relevant 
to the veteran's claims of entitlement to an increased 
evaluation for PTSD and entitlement to a TDIU.  The Board 
further finds that, because this evidence was received by the 
RO and associated with the veteran's claims folder before it 
was forwarded to the Board, a SSOC should have been issued 
pursuant to 38 C.F.R. § 19.37(a).  Accordingly, the Board 
believes that a remand is required in order to provide the RO 
with the opportunity to consider this evidence in the first 
instance.  See 38 C.F.R. § 19.37(a).

The Board notes that the most recent VA examination conducted 
in regard to the veteran's PTSD was performed in August 1997.  
In Caffrey v. Brown, 6 Vet. App. 377 (1994), the Court held 
that, in order to constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently 
contemporaneous so as to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Because of the length of time that has passed 
since the veteran was last afforded a thorough clinical 
evaluation, the Board finds that this issue should also be 
remanded so that the veteran can be provided with another 
psychiatric examination to determine the current severity of 
his PTSD.

The Board is aware that VA regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  These amendments were also 
intended to allow the Board, under certain circumstances, to 
consider evidence not previously considered by the agency of 
original jurisdiction, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  However, as explained in detail above, these claims 
must be remanded to the RO for the issuance of an SSOC.  
38 C.F.R. § 19.37(a).  Furthermore, for the sake of 
expediency, the Board believes that it would be appropriate 
for the RO to provide the veteran with the necessary 
psychiatric examination, rather than to delay such an 
examination until the claims folder is once again returned to 
the Board.

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

1.  The RO should make arrangements for the 
veteran to be afforded a psychiatric 
examination to identify the current level 
of impairment resulting from his service-
connected PTSD.  The claims folder must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with the 
examination.  The examiner should address 
the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due to 
his service-connected PTSD.  The examiner 
should also utilize the diagnostic criteria 
set forth in DSM-IV, and assign a GAF score 
consistent with DSM-IV.  An explanation of 
the GAF score assigned and the rationale 
for all opinions expressed by the examiner 
should be clearly explained.  The examiner 
should also be asked to specifically 
discuss the impact of the veteran's PTSD on 
his ability to secure or maintain 
employment.  The report of examination 
should be associated with the veteran's 
claims folder.

2.  Once the aforementioned development is 
completed, the RO should review all of the 
evidence of record, including any evidence 
that has been received since the March 1999 
SOC was issued.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted, the RO 
is free to undertake such development as it 
deems necessary.  Once such development has 
been completed, the RO should readjudicate 
the claims of entitlement to an increased 
evaluation for PTSD and entitlement to a 
TDIU in an SSOC.  If the RO's decision 
remains unfavorable as to any issue, the 
veteran and his representative should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



			
         BETTINA S. CALLAWAY		 HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



